Citation Nr: 1514776	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  08-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a left ankle disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric or left ankle disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1974. 

This case comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2012, the Veteran and his wife testified during a Board hearing at the RO.  In the remand portion of a September 2012 decision, the Board requested further development on the case.  In March 2014, the Veteran and his wife testified during a videoconference Board hearing.  In the remand portion of a July 2014 decision, the Board again requested further development on the case.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  A low back disability did not have its onset in active service or for several years thereafter, and it is not proximately due to, the result of, or aggravated by a service-connected left ankle disability.  

2.  Hypertension was not incurred in service, did not manifested to a compensable degree within one year following separation from service, and is proximately due to, the result of, or aggravated by a service-connected left ankle disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to a left ankle disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for service connection for hypertension, as secondary to a left ankle disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A January 2007 letter notified the Veteran of the criteria for establishing direct and secondary service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in October 2007.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations in July 2007 and July 2013 to ascertain the etiology of his disability.  As the opinions in those examination reports were incomplete, the Board requested an addendum, which was obtained in October 2014.  The Board finds the opinions in the addendum to be thorough and adequate upon which to base a decision on the claim.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file, including the prior VA examination reports and the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be also granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of the disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Low Back Disability

The Veteran seeks service connection for a low back disability, to include as secondary to a service-connected left ankle disability.  He initially claimed that falls caused by the left ankle disability resulted in the low back disability.  

The Veteran's service medical records do not show any complaints or findings of any low back disability.

Private medical records show that the Veteran complained of low back pain after a motor vehicle accident in 1982.  Chiropractic records show complaints of low back pain from 1982 to 1991.  Private medical records also show that the Veteran twisted his left ankle and then his back in March 1990.  Private medical records from November and December 2002 show that the Veteran fell and twisted the left knee when the left ankle gave out, that he presented for physical therapy for the left knee with a slight limp, and that the limp improved.

At a July 2007 VA joints examination, the Veteran reported that he did not have a history of low back pain prior to a fall in May 2006.  The examiner opined that the Veteran's back condition was not caused by or a result of service because there was no documentation of a back problem until March 2006.  The examiner also opined that the Veteran's back condition was not caused or aggravated by the fall in May 2006 because there was documentation of a back problem in March 2006 prior to the fall and there was no evidence of ongoing or increased medical care for low back pain in the 12 months after the fall.

Despite the Veteran's reported history at the July 2007 examination, as there was a discrepancy between the documented history of back pain and the examiner's statement that there was no documentation of a chronic back condition at the time of the May 2006 fall, the Board requested another examination.

A July 2013 VA examination shows the examiner's opinion that the Veteran's low back condition was not caused by or a result of service, citing a post-service 1982 motor vehicle accident and a 1992 work-related injury.  Examination showed a slightly antalgic gait.

During the March 2014 hearing, the Veteran claimed in the alternative that his left ankle disability resulted in an impaired gait that aggravated his low back disability.  

As the July 2013 examiner's rationale did not address the Veteran's statements regarding a continuity of symptoms since service, and as there was no opinion on whether the low back disability was secondary to the service-connected left ankle disability, the Board requested an addendum.

In an October 2014 addendum, a VA physician acknowledged the Veteran's report of having back pain since service but stated that without any documentation of back pain in the service medical records, an opinion on whether the low back disability began in or is related to service could not be provided without resorting to speculation.  The physician then opined that the low back disability was not caused or aggravated by the service-connected left ankle disability.  The physician noted that there were no acute findings on imaging that could be attributed to the reported falls and although the Veteran may experience muscular soreness from a fall, that would be temporary and not considered a disability.  The physician noted that the records that commented on the Veteran's gait typically described it as normal and although the Veteran may have had a temporary gait impairment at times when his ankle was acutely sore, it was unlikely that would constitute a sufficiently long period of time that the possibility of aggravation needed to be considered.

Considering the evidence, the Board finds that the Veteran's low back disability did not have its onset in active service or for several years thereafter.  There is no evidence of a low back disability in service.  The first evidence of a low back disability appears in an October 1982 private medical record which dates the onset of back problems to March 1982, almost eight years after separation from active service.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As private medical records beginning in October 1982 relate the low back disability to a motor vehicle accident in March 1982, the Board also finds that the Veteran's low back disability is not related to active service.  

The Board observes that the October 2014 addendum shows the physician's statement that without any documentation of back pain in the service medical records, an opinion on whether the low back disability began in or is related to service could not be provided without resorting to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (Board can rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for that opinion or the basis must otherwise be apparent in the Board's review of the evidence).  In this case, the examiner has explained that an etiology opinion would be speculative because there is no documentation of a low back disability in the service medical records.  There is simply no objective evidence of a low back disability in service or for several years after discharge, and the first objective evidence attributes the low back disability to a post-service motor vehicle accident.  In view of the above, the Board finds that relating the claimed low back disability to any in-service event would certainly be speculative.  38 C.F.R. § 3.102 (2014).

The Board acknowledges the Veteran's report of having had low back pain since service.  The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent the Veteran is claiming to have experienced continuous back pain since service, he is not found to be credible.  He did not complain of any back pain during his separation examination and examination at that time revealed a normal spine.  There is no medical evidence of a low back disability after discharge until October 1982 and that evidence dated the onset of symptoms to March 1982.  Lastly, if he had experienced problems continuously since service, it would be reasonable to expect that he would have filed a disability claim sooner than in in 2006.  Therefore, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  
The Board also finds that the Veteran's low back disability is not proximately due to, the result of, or aggravated by the service-connected left ankle disability.  While private and VA medical records show falls due to the left ankle disability, on only one occasion of record did the Veteran complain of injuring the back during a fall.  The October 2014 addendum shows the physician's observation that although the Veteran may experience muscular back pain from a fall, there were no acute findings on imaging that could be attributed to the falls.  The medical evidence also does not show a severe or chronic gait impairment due to the left ankle disability.  There are very few indications of a limp in the record and the July 2013 VA examination only found a slightly antalgic gait.  The October 2014 addendum shows the physician's observation that the evidence of record shows that the Veteran's gait has typically been normal.  The physician also stated that although there may be a temporary gait impairment when the ankle is acutely sore, that would not result in aggravation of the back.  That was supported by the November and December 2002 private medical records showing a slight limp after a fall that soon improved.

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran is not competent to address etiology as the evidence does not show that he has medical training.  

Accordingly, the Board finds that service connection for a low back disability, to include as secondary to a left ankle disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran also seeks service connection for hypertension, which he initially claimed as secondary to a psychiatric disability, and subsequently claimed as due to weight gain and lack of exercise caused by a service-connected left ankle disability.  

Private medical records show that the Veteran was diagnosed with hypertension in February 2003.  They also show he has gained over 100 pounds since discharge from service in 1974.  A July 2011 record shows that because of his ankle it was difficult for him to do any sort of exercise.  A June 2012 record shows that he was trying to exercise and lost some weight, but had been limited by his joints.

At a July 2007 VA hypertension examination, the diagnosis was hypertension, controlled.  The examiner opined that the Veteran's hypertension was not caused by or the result of service, finding that the condition was mostly likely essential hypertension which was not secondary to any specific cause or etiology and most likely significantly contributed to by the Veteran's obesity. 

In light of the grant of service connection for depression and posttraumatic stress disorder (PTSD) in a November 2011 rating decision, and the Veteran's assertions that hypertension was secondary to a psychiatric disability, the Board requested another VA examination. 

A July 2013 VA examination shows the examiner's opinion that the Veteran's hypertension was not caused by or related to service, nor caused or aggravated by depression and PTSD.  

During the March 2014 hearing, the Veteran testified that his hypertension began during service as he began drinking after Vietnam and started gaining weight, and was placed on a weight loss program.  The Veteran was in Vietnam from February to April 1972, and his service medical records show that he weighed 177 pounds at the August 1970 entrance examination and 210 pounds at the April 1974 separation examination, and was counseled for being overweight in April 1973.  As the July 2007 examiner's opinion found that the Veteran's hypertension was most likely significantly contributed to by his obesity, the Board requested another opinion to address those factors.  Also noting the possibility that the left ankle disability may have contributed to weight gain during and after service, the Board requested an opinion on whether the left ankle disability aggravated or otherwise contributed to hypertension.

In an October 2014 addendum, a VA physician opined that the Veteran's hypertension was not present during service.  While he gained weight during service, he also grew and his BMI at separation was close to his BMA on entrance and he was overweight on both occasions.  The examiner found that hypertension was not aggravated beyond the normal progression by the service-connected left ankle disability.  The physician acknowledged that obesity was a risk factor for the development of hypertension but was unable to state whether it was the main or a significant factor in this case without resorting to speculation.  The physician stated that regular exercise is an important component of vascular health and weight control, and noted that there are many people with physical limitations more severe than the Veteran who routinely exercise, some even taking part in team or competitive sports such as wheelchair basketball.  The physician noted that there are many forms of exercise available to people with joint pain or osteoarthritis such as swimming.  The examiner noted that for patients with orthopedic problems, as for all people, the most important factor is the decision to exercise.  The physician then stated that the Veteran it was not at least as likely as not that the Veteran was precluded from all forms of exercise.

The Board finds that the preponderance of the evidence is against the claim for service connection.  Hypertension was not shown in service or within one year following separation from service.  Therefore, the Board finds that direct service connection and presumptive service connection are not warranted.

Private medical records show that the Veteran gained over 100 pounds since discharge from service and attribute the decreased ability to exercise to the left ankle disability, and later also the knees.  The Board observes that service connection for disabilities of the right ankle and both knees has been established, all secondary to the left ankle disability.  The July 2007 examiner found that the Veteran's obesity significantly contributed to the development of his hypertension.  However, in order to establish service connection for obesity and any resulting disability, the evidence must show that it was proximately due to or the result of the service-connected disability.  The Board finds that is not shown in this case.  While evidence shows that the ability to exercise was reduced, the evidence does not show that ability was precluded.  Therefore, the intervening decision to not exercise breaks proximate causation and causes obesity and any subsequent disability to not be proximately due to or the result of the service-connected disability.

The Board notes that the October 2014 addendum includes the physician's opinion that the Veteran's hypertension was not aggravated by the left ankle disability.  The physician was unable to state how big a role the Veteran's obesity played in the development of his hypertension without resorting to speculation.  However, the physician provided a very persuasive statement that the Veteran was not precluded from all forms of exercise and that the decision to exercise is a personal choice.  The physician observed that people with physical limitations more severe than the Veteran were able to exercise and opined that the Veteran was not precluded from all forms of exercise.  Therefore, the Board finds that hypertension is not secondary to service-connected lower extremity disabilities.  The Board finds that the obesity and possibly resulting hypertension were not proximately caused by the lower extremity disabilities as the examiner has stated that the obesity was the result of a choice to not exercise, rather than the result of exercise being precluded by the service-connected disability.  Exercise was shown to be difficult, but not precluded.  Therefore, proximate causation is not established.

In addition, the Board finds that the preponderance of the evidence is against a finding that hypertension has been aggravated by service-connected lower extremity orthopedic disabilities.  The evidence does not show a finding of any increase in severity that has been attributed to the service-connected disabilities or treatment for the service-connected disabilities.  To the extent that obesity is shown to be aggravating hypertension, that obesity is shown to be more likely the result of a choice not to exercise than the result of preclusion of exercise by service-connected disabilities.  Therefore, the preponderance of the evidence is against a finding that service-connected orthopedic disabilities have aggravated hypertension.

Also, the Board finds that the preponderance of the evidence is against a finding that a service-connected mental disorder has caused or aggravated hypertension.  The July 2013 VA examination found that the mental disorder did not cause or aggravate hypertension.  The Board finds that opinion particularly persuasive.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that hypertension was incurred in service, manifested to a compensable degree within one year following separation from service, or is proximately due to, the result of, or aggravated by a service-connected disability.  Therefore, service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include as secondary to a left ankle disability, is denied.

Service connection for hypertension, to include as secondary to a left ankle disability or a psychiatric disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


